DETAILED ACTION
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 19 of copending Application No. 17/119878 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar in scope to the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

(Instant Application)
17/119878
An electronic device, comprising:  
a housing; a display coupled to the housing; and an electrochromic component coupled to a portion of the housing, wherein the electrochromic component is adjustable between a first mode and a second mode.  

 An electronic device having opposing front and rear faces, the electronic device comprising:  a display forming the front face; a housing having a rear housing wall forming the rear face; an electrochromic component coupled to the rear housing wall; and control circuitry configured to adjust the electrochromic component between a first mode and a second mode.    

 The electronic device of claim 1, further comprising:  a sensor interposed between the display and the electrochromic component.  
  An electronic device having first and second sides, the electronic device comprising: …a sensor interposed between the display and the electrochromic component.  
A wearable electronic device, comprising:a display; a housing comprising a transparent member; and an electrochromic component positioned behind the transparent member, wherein the electrochromic component is adjustable between a first mode and a second mode.

An electronic device having a front and a rear, the electronic device comprising: a display facing the front; a transparent member at the rear; an electrochromic component positioned behind the transparent member; control circuitry that is configured to adjust the electrochromic component between exhibiting a first color and a second color that is different from the first color; and a camera that receives light through the transparent member.


Claims 3-14 and 16-17 of the instant application correspond to claims 2-13 	of the copending application.  
Claims 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/119878 in view of US Patent Pub. 2013/0271378 A1 to Hulford.  Hulford discloses an electrochromic component that is transparent in the first mode and opaque in the second mode.     
This is a provisional nonstatutory double patenting rejection.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,942,412 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claim are similar in scope to the claim in the patent. 

19.  A wearable electronic device, comprising:
a housing;
a display coupled to the housing;

an optical component window in a portion of the housing;
an optical component that receives light through the optical component window; and
an electrically adjustable component that is separate from and overlaps the optical component.
An electronic device having opposing front and rear faces, the electronic device comprising:
a housing having a housing wall that forms the rear face;
a display mounted in the housing, wherein the display forms the front face;
a window in the housing wall;

an optical component aligned with the window and configured to receive light through the window;
an electrically adjustable component aligned with the window, wherein the electrically adjustable component is separate from the optical component; …



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624